Citation Nr: 1442325	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-26 270	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of both upper extremities, to include as due to exposure to herbicides such as Agent Orange.

2. Entitlement to service connection for peripheral neuropathy of both lower extremities, to include as due to exposure to herbicides such as Agent Orange.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to December 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1. The Veteran was exposed to herbicides such as Agent Orange in service.

2. The Veteran has chronic peripheral neuropathy of both upper extremities that was present to a degree of 10 percent within a year after the last date of exposure.

2. The Veteran has chronic peripheral neuropathy of both upper extremities that was present to a degree of 10 percent within a year after the last date of exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy of both upper extremities have been met.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. § 3.303.

2. The criteria for service connection for peripheral neuropathy of both lower extremities have been met.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection and Herbicide Exposure

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Exposure to certain herbicide agents, including the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, service connection shall be granted for early onset peripheral neuropathy even though there is no record of such disease during service.  78 Fed. Reg. 54,766-7 (Sept. 6, 2013) (to be codified at 38 C.F.R. § 3.309(e)).  The peripheral neuropathy must have been present to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active service.  78 Fed. Reg. 54,766-7 (Sept. 6, 2013) (to be codified at 38 C.F.R. § 3.307(a)(6)(ii))

Facts and Analysis

The Veteran served in the Republic of Vietnam and he is presumed to have been exposed to herbicides.  His certificate of discharge from service shows he was discharged by virtue of having completed his Vietnam tour.  His service personnel records indicate that he was awarded Vietnam decorations for service ending in December 1968, but he subsequently served on the USS Hunterdon County, a ship that served in the "brown waters" of Vietnam in 1970, when the Veteran would have been aboard.  Accordingly his last exposure to herbicides took place proximate to the date of discharge in December 1970.  

Although the earliest documented report of peripheral neuropathy of the upper and lower extremities was during VA treatment in February 2009; at that time he was already receiving medication for these neuropathies.  He asserts; that he has had symptoms of peripheral neuropathy since a few months after service separation and that current symptoms are of a similar nature to those experienced since 1971, although they have become more intense.  When he established care at VA in February 2009, he reported tingling and numbness in his feet since about 1976.  

There is some evidence against the claim.  The Veteran underwent treatment at a private hospital in September 2008, when his medical history was recorded and an examination was performed.  No history of peripheral neuropathy was reported and a review of the neuromuscular system was negative.  On the other hand the focus of this treatment was not on peripheral neuropathy.  The Board finds the Veteran credible and sees no reason to doubt his assertions.

Resolving reasonable doubt in the Veteran's favor, the Board accepts his report of symptoms within a year of his last exposure to herbicides.  His reports could meet the criteria for a 10 percent rating in each extremity.  38 C.F.R. §§ 4.123, 4.124, 4.124a (2013).  Although the Veteran did not receive treatment for or a diagnosis of peripheral neuropathy until February 2009, the Board accepts, based on the sworn lay statements of symptomatology and continuity, that this condition was first manifested shortly after service.  Therefore, the condition is one of early-onset peripheral neuropathy and service connection shall be granted under the law.


ORDER

Entitlement to service connection for peripheral neuropathy of both upper extremities is granted.

Entitlement to service connection for peripheral neuropathy of both lower extremities is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


